DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 06/15/2022 has been received and considered. Claims 1, 2, 5-17, and 19-22 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/15/2022 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gary D. Fedorochko on 7/26/22. 
Please amend the claims as follows:
Claim 12 line 1, the number “1” has been replaced with the number -- 7 --.
Claim 12 has been amended to overcome 112 issues. 


Allowable Subject Matter
Claims 1, 2, 5-17, and 19-22 are allowed over prior art of record. 
The following is an examiner’s statement of reasons for allowance: 
none of the prior art of record either alone or in combination disclose
claims 1, 17, and 20, “… the street-level point cloud data is integrated with and indexed against the street-level topographic data, and… include information relating to… pole or post mounted street furniture… simulating RF communications link propagation… using the integrated geospatial data and… a knife edge diffraction model… RF) communications link are GHz frequencies…”; 
claims 21 and 22, “… the street-level point cloud data is integrated with and indexed against the street-level topographic data, and… include information relating to… pole or post mounted street furniture… simulating RF communications link propagation… using the integrated geospatial data and… a shield diffraction model… RF) communications link are GHz frequencies… for … street furniture wholly within a beamwidth of the RF communications link”; 
in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the rejections under 103, the rejections are rendered moot by the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		7/26/2022Primary Examiner, Art Unit 2146